DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on April 28, 2021 regarding Application No. 17/243,200.  Claims 1-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the KR 10-2020-0056379 application filed in Korea on May 12, 2020 has been filed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the application number, filing date, and art unit number on the IDS.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light scattering member” in claims 1-3, 15, and 16, “light transmitter” in claims 4, 8 and 17, and “cover module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “[L]ight scattering member” is interpreted as including a base resin BS (transparent organic material such as epoxy, acrylic, cardo, or imide resin) and a scatterer SCT (“metal oxide such as titanium oxide (TiO2), zirconium oxide (ZrO2), aluminum oxide (Al203), indium oxide (In203), zinc oxide (ZnO) or tin 10oxide (SnO2) or may include organic particles such as acrylic resin or urethane resin” light scattering material or particles (FIG. 6, element LSM, [00130], [00131], and [00160]-[00162] of the specification as filed, see also [00144], [00145], [00148], [00149], and [00174]).  “[L]ight transmitter” is interpreted as including a base resin BS3 (transparent organic material such as epoxy, acrylic, cardo, or imide resin) and a scatterer SCT3 (metal oxide such as TiO2, ZrO2, Al203, In203, ZnO, or SnO2 or may include organic particles such as acrylic or urethane resin light scattering material or particles) (FIG. 6, element LTU, [00130], [00131], and [00147]-[00149], see also [00144] and [00145]).  “[C]over module” is interpreted as “may be provided to cover side and lower surfaces of the tiled display device TD… [and] may support and 25protect the display devices 10 and form the side and rear exterior of the tiled display device TD.” (FIG. 13C and [00198], see also FIGs. 14B, 15B, and 16A, [00202], [00207], and [00211]).
If Applicants do not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in KR 10-2018-0128550 (hereinafter Choi; a full machine translation (with Description page numbers added) and an original copy is/was provided with the first Office action issued in response to the filing of the instant application; note: Choi is an April 28, 2021 IDS reference that includes a translation of the Abstract) in view of Kim et al. in US 2019/0137815 A1 (hereinafter Kim), in further view of Miller et al. in US 2010/0123384 A1 (hereinafter Miller).

Regarding claim 1, Choi teaches:
A tiled display device (shown in FIG. 1; p. 2, para. 27 (para. following “<First embodiment>”) comprising: 
a first display device (e.g., 100 above and to the left of the label “TRS”; FIG. 1 and p. 2, para. 28) comprising: 
a first display substrate (110; FIG. 2 and p. 3, para. 4) having a plurality of light emitting areas (PIX areas; FIG. 3 and p. 3, para. 5) (FIGs. 1 and 2); 
a second display device (e.g., 100 below and to the right of the label “TRS”; FIG. 1 and p. 2, para. 28) comprising a second display substrate (110; FIG. 2 and p. 3, para. 4) (FIGs. 1 and 2), the second display device being at a side of the first display device (FIG. 1 and p. 2, para. 28); and 
a light scattering member (TRS and PT; FIG. 3 and p. 3, para. 7 (PT of TRS scatters light)) between the first display device and the second display device (FIGs. 1 and 3 and p. 3, para. 6) and comprising a light scattering material (PT silver, gold, and/or copper coating; p. 3, para. 10).  
However, it is noted that Choi does not teach:
said first display device comprising: 
a first color conversion substrate comprising a plurality of light transmitting areas respectively corresponding to the light emitting areas and comprising a light scattering material and a plurality of light blocking areas between the light transmitting areas; 
 		said second display device comprising a second color conversion substrate.
Kim teaches:
a display device (1000-1; FIGs. 2A-B, [0076], and [0089]) comprising a color conversion substrate (SUB2-1 and CZ-1; FIG. 2B, [0089], and [0111]) comprising a plurality of light transmitting areas (corresponding to EML; FIG. 2B and [0111]) respectively corresponding to light emitting areas (EML areas; FIG. 2B and [0096]) (FIG. 2B, [0095], and [0111]) and comprising a light scattering material (titanium oxide (TiO2); FIG. 3A and [0130]) (i.e., the color conversion substrate of FIG. 2B with the color filter member of FIG. 3A; FIGs. 2B and 3A and [0112]) and a plurality of light blocking areas (corresponding to BM; FIGs. 2B and 3A and [0134]) between the light transmitting areas (FIG. 2B, see also FIG. 3A).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Choi to include: the features taught by Kim, such that Choi as modified teaches: the claimed features, including: said first display device comprising: a first color conversion substrate (the first display device of Choi combined with the display device and color conversion substrate of Kim) and said second display device comprising a second color conversion substrate (the second display device of Choi combined with the display device and color conversion substrate is that of Kim), to provide “a display device with improved color reproducibility.”  (Kim: [0007]).



However, it is noted that Choi as modified by Kim does not teach:
wherein an external light reflectance of the light scattering member is higher than an average value of an external light reflectance of the light transmitting areas and an external light reflectance of the light blocking areas.
Miller teaches:
wherein an external light reflectance of a light scattering member (60; FIG. 3 and [0050], see also FIGs. 2 and 5, element 38, [0051], and [0052]) is higher (greater than 100% to 120%; [0060]) than an average value of an external light reflectance of light transmitting areas (14 and 14A areas; FIGs. 3 and 6, [0051], and [0055], see also FIGs. 2 and 5) and an external light reflectance of light blocking areas (18; FIG. 5 and [0053], see also FIG. 9) ([0060]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Choi as modified by Kim to include: the features taught by Miller, to make an edge gap to become invisible.  (Miller: [0060]).

	Regarding claim 2, Choi as modified by Kim and Miller teaches:
The tiled display device of claim 1, wherein the external light reflectance of the light scattering member is equal to (Miller: 100%; [0060]) an external light reflectance of the first and second color conversion substrates (i.e., an external light reflectance of the first and second conversion substrates of Choi as modified by Kim where said reflectance is that of the external light reflectance of the light transmitting and light blocking areas of Miller; it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).
	The motivation to combine the references is to make an edge gap to become invisible.  (Miller: [0060]).

	Regarding claim 3, Choi as modified by Kim and Miller teaches:
The tiled display device of claim 1, wherein the external light reflectance of the light scattering member is lower than (Miller: less than 100% to 50%; [0060]) the external light reflectance of the light transmitting areas and higher than (Miller: greater than 100% to 120%; [0060]) the external light reflectance of the light blocking areas (Miller: [0060]; it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).  

	Regarding claim 15, Choi is modified in the same manner and for the same reasons set forth in the discussion of claims 1 and 2 above.  Thus, claim 15 is rejected under similar rationale as claims 1 and 2 above.

	Regarding claim 16, this claim is rejected under similar rationale as claim 3 above.


Claims 4-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, in further view of Miller, and in further view of Lee et al. in US 2016/0195774 A1 (hereinafter Lee).

	Regarding claim 4, Choi as modified by Kim and Miller teaches:
The tiled display device of claim 1, wherein the first and second color conversion substrates each comprise: 
a base member (Kim: SUB2-1; FIG. 2B and [0089]) which comprises the light transmitting areas and the light blocking areas (Kim: FIG. 2B); 
a plurality of color filters (Kim: CC-1; FIG. 2B, [0089], and [0116], see also FIG. 3A, element CC and 300 blue dye and [0130]) on the base member (Kim: FIG. 2B); 
a plurality of wavelength converters (Kim: CP-1; FIG. 2B, [0089], and [0111], see also FIG. 3A, elements 100 and 200, [0123], and [0124]) on the color filters (Kim: FIG. 2B, see also FIG. 3A) to correspond to some of the light transmitting areas (Kim: FIG. 2B); and 
a light transmitter (Kim: 300; FIG. 3A and [0130], see also FIG. 2B) on the color filters to correspond to the other one of the light transmitting areas (Kim: FIG. 2B) (Kim: on the color filters in a side view direction; FIG. 2B) and comprising the light scattering material (Kim: [0130]).  
	However, it is noted that Choi as modified by Kim and Miller does not teach:
		said plurality of wavelength converters comprising the light scattering material.
	Lee teaches:
a plurality of wavelength converters (330R, 340R, 330G, and 340G; FIG. 2, [0050], and [0051], see also FIGs. 3 and 4) comprising light scattering material (TiO2, ZrO2, Al2O3, In2O3, ZnO, SnO2, Sb2O3, ITO, or any material scattering incident light; [0061]) (FIGs. 1 and 6-9, [0059], [0060], and [0064]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Choi as modified by Kim and Miller to include: the features taught by Lee, to “increase light output efficiency” of wavelength converters.  (Lee: [0062])

	Regarding claim 5, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 4, wherein the color filters comprise: 
a first color filter (Kim: CC1; FIG. 3A, [0115], and [0116], see also FIG. 2B, element CC-1 and [0111]) configured to transmit light of a first color (Kim: red light; [0116], see also [0111]) and overlapping a first light transmitting area among the light transmitting areas (Kim: FIG. 2B); 
a second color filter (Kim: CC2; FIG. 3A, [0115], and [0116], see also FIG. 2B and [0111]) configured to transmit light of a second color (Kim: green light; [0116], see also [0111]) and overlapping a second light transmitting area among the light transmitting areas (Kim: FIG. 2B); and 
a third color filter (Kim: 300 blue dye; FIG. 3A and [0130], see also FIG. 2B) configured to transmit light of a third color (Kim: blue light; [0130]) and overlapping a third light transmitting area among the light transmitting areas and the light blocking areas (Kim: FIG. 2B).

	Regarding claim 6, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 5, wherein the wavelength converters comprise: 
a first wavelength converter (Kim: 100; FIG. 3A, [0123], and [0124], see also FIG. 2B, element CP-1, [0089], and [0111]; see also Lee: 330R and 340R; FIG. 2, [0050], and [0052], see also FIG. 3) on the first color filter (Kim: FIG. 3A, see also FIG. 2B) and comprising a first wavelength shifter (Kim: quantum dots; [0123] and [0124]; see also Lee: 330R quantum dots; FIG. 2, [0050], and [0052]) configured to convert a peak wavelength of incident light into a first peak wavelength (Kim: convert incident blue light into red light; [0123] and [0124]; see also Lee: [0050] and [0052]) and the light scattering material (Lee: FIGs. 2 and 3, [0060], and [0064], see also FIGs. 1 and 6-9); and 
a second wavelength converter (Kim: 200; FIG. 3A, [0123], and [0124], see also FIG. 2B, [0089], and [0111]; see also Lee: 330G and 340G; FIG. 2, [0051], and [0052], see also FIG. 4) on the second color filter (Kim: FIG. 3A, see also FIG. 2B) and comprising a second wavelength shifter (Kim: quantum dots; [0123] and [0124]; see also Lee: 330G quantum dots; FIG. 2, [0051], and [0052]) configured to convert a peak wavelength of incident light into a second peak wavelength different from the first peak wavelength (Kim: convert incident blue light into green light; [0123] and [0124]; see also Lee: [0051] and [0052]) and the light scattering material (Lee: FIGs. 2 and 4, [0060], and [0064], see also FIGs. 1 and 6-9).

	Regarding claim 7, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 6, wherein the first wavelength converter or the second wavelength converter is thicker than the light scattering member (it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).


	Regarding claim 8, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 5, wherein the light transmitter is on the third color filter (it would have been obvious to include the claimed features since it would have been obvious to one of ordinary skill in the art to make separate that which was integral) and is configured to transmit incident light while maintaining a peak wavelength of the incident light using the light scattering material (Kim: [0130]).  

	Regarding claim 9, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 4, wherein the light transmitter is thicker than the light scattering member (it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).  

	Regarding claim 10, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 4, wherein the amount of the light scattering material of the light transmitter per unit volume is greater than the amount of the light scattering material of the light scattering member per unit volume (it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).  

	Regarding claim 17, Choi as modified by Kim and Miller is modified in the same manner and for the reasons set forth in the discussion of claims 4 and 8 above.  Thus, claim 17 is rejected under similar rationale as claims 4, 6, and 8 above.
	However, it is noted that this claim differs from claim 4 above in that the following is recited:
first to third color filters on the base member.
	Kim teaches:
first to third color filters (CC1, CC2, and 300 blue dye; FIG. 3A, [0115], [0116], and [0130], see also FIG. 2B) on the base member (FIG. 2B).

	Regarding claim 18, Choi as modified by Kim, Miller, and Lee teaches:
The tiled display device of claim 17, wherein the first wavelength converter, the second wavelength converter, or the light transmitter is thicker than the light scattering member (it would have been obvious to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select features on the basis of their suitability for the intended use).

	Regarding claim 19, this claim is rejected under similar rationale as claim 10 above.


Claims 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, in further view of Miller, in further view of Min et al. in KR 10-2013-0117103 (hereinafter Min; a full machine translation (with Description page numbers added) and an original copy is/was provided with the first Office action issued in response to the filing of the instant application), and in further view of Xiao in US 2020/0126458 A1 (hereinafter Xiao).


Regarding claim 11, Choi as modified by Kim and Miller teaches:
The tiled display device of claim 1.
	However, it is noted that Choi as modified by Kim and Miller does not teach:
wherein the first display device further comprises:
a connection pad on side surfaces of the first display substrate and the first color conversion substrate bonded to each other; and 
a flexible film on a surface of the connection pad using an adhesive film.
	Min teaches:
wherein a first display device (1; FIGs. 1 and 2 and p. 1, para. 16 (second to last para.), see also FIG. 3 and p. 2, para. 10) further comprises:
a connection pad (data pad; p. 1, para. 17, see also FIGs. 1-3) on side surfaces of a first display substrate (10; FIGs. 1 and 2 and p. 1, para. 16, see also FIG. 3) and a first color filter substrate (30; FIG. 2 and p. 2, para. 3, see also FIG. 3) bonded to each other (FIG. 2 and p. 2, para. 4, see also FIG. 3) (on an upper side surface of 10 and a lower side surface of 30; FIGs. 1 and 2 and p. 2, para. 1, see also FIG. 3); and 
a flexible film (62; FIGs. 1 and 2 p. 2, para. 8, see also FIG. 3) on a surface of the connection pad (on an upper surface of data pad; FIGs. 1 and 2, p. 1, para. 17, and p. 2, paras. 1, 8, and 9, see also FIG. 3).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art modify the device taught by Choi as modified by Kim and Miller to include: the features taught by Min, such that Choi as modified teaches: wherein the first display device further comprises: a connection pad on side surfaces of the first display substrate and the first color conversion substrate bonded to each other (the first display device, first display substrate, and first color conversion substrate taught by Choi as modified by Kim and Miller combined with the first display device , connection pad, and side surfaces of a first display substrate and a first color filter substrate taught by Min), to connect a data line to an external driving circuit.  (Min: p. 1, para. 17).
	However, it is noted that Choi as modified by Kim, Miller, and Min does not teach:
		said flexible film on a surface of the connection pad using an adhesive film.
	Xiao teaches:
a flexible film (23; FIGs. 3 and 4 and [0033], see also FIGs. 1 and 2) on a surface of a connection pad (22b; FIG. 4 and [0035], see also FIGs. 1 and 2) using an adhesive film (anisotropic conductive film; [0038]) (on a lower surface of 22b; FIG. 4 and [0038], see also FIGs. 1 and 2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Choi as modified by Kim, Miller, and Min to include: the features taught by Xiao, to connect a flexible film with an array substrate.

Regarding claim 12, Choi as modified by Kim, Miller, Min, and Xiao teaches:
The tiled display device of claim 11, wherein the light scattering member covers an upper surface of at least one of the connection pad, the adhesive film, or the flexible film (i.e., the light scattering member taught by Choi as modified by Kim and Miller covers an upper surface of the connection pad, adhesive film, and the flexible film taught by Min as modified by Xiao).

	Regarding claim 20, Choi is modified in the same manner and for the same reasons set forth in the discussion of claims 11 and 12 above.  Thus, claim 20 is rejected under similar rationale as claims 11 and 12 above.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, in further view of Miller, and in further view of Park et al. in KR 10-2000-0051212 (hereinafter Park; a full machine translation (with Description page numbers added) and an original copy is/was provided with the first Office action issued in response to the filing of the instant application).

Regarding claim 13, Choi as modified by Kim and Miller teach:
The tiled display device of claim 1.  
	However, it is noted that Choi as modified by Kim and Miller does not teach:
further comprising a light control film covering the first display device, the second display device, and the light scattering member.
	Park teaches:
further comprising a light control film (28; FIGs. 2 and 3 and p. 2, para. 19 (last para.), see also FIG. 4, element 46 and p. 4, para. 7) covering a first display device (upper right 10; FIG. 1 and p. 2, para. 13 (para. that begins with “1 to 3”)), a second display device (lower right 10; FIG. 1 and p. 2, para. 13), and a boundary area between the first display device and the second display device (FIGs. 1-3 , see also FIG. 4) (FIGs. 1-3, see also FIG. 4).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Choi as modified by Kim and Miller to include: the features taught by Park, such that Choi as modified teaches: further comprising a light control film covering the first display device, the second display device, and the light scattering member (the first and second display devices and light scattering member taught by Choi as modified by Kim and Miller combined with the light control film, first and second display devices, and boundary area taught by Park) to prevent a boundary line between adjacent display devices from being displayed.  (Park, p. 4, para. 8).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kim, in further view of Miller, in further view of Park, and in further view of Pyo et al. in US 2016/0048047 A1 (hereinafter Pyo).

Regarding claim 14, Choi as modified by Kim, Miller, and Park teach:
The tiled display device of claim 13.  
	However, it is noted that Choi as modified by Kim, Miller, and Park does not teach:
further comprising a cover module covering side and lower surfaces of the first display device and the second display device.
	Pyo teaches:
further comprising a cover module (10; FIGs. 1 and 2 and [0054]) covering side and lower surfaces of a first display device (one of 100’; FIG. 2 and [0057]-[0060]) and a second display device (another of 100’; FIG. 2 and [0057]-[0060]) (FIGs. 1 and 2 and [0058]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device taught by Choi as modified by Kim, Miller, and Park to include: the features taught by Pyo, to provide a single housing unit for a video wall system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/20/2022C